Citation Nr: 1235184	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus.

2.  Entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the left lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Petersburg, Florida.

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to a compensable rating for cataracts (secondary to diabetes mellitus) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Form 119, May 2011; Board Hearing Transcript at 11; see also Rating Decision, September 2008.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Diabetes Mellitus

The Veteran's diabetes mellitus is currently rated a 20 percent disability rating under Diagnostic Code 7913, effective February 23, 2007.  See 38 C.F.R. § 4.119 (2011).  The Veteran seeks an increased rating.  See Claim, January 2009.  

Diagnostic Code 7913 provides a 20 percent rating for diabetes mellitus requiring a restricted diet as well as insulin or an oral hypoglycemic agent.  38 C.F.R. § 4.119 (2011).  A 40 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is provided for diabetes mellitus requiring a restricted diet, insulin, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

VA treatment records dated through December 2010 associated with the claims file reflect that the Veteran is on a diabetic diet and that he takes insulin.  The Veteran essentially asserts that his diabetes mellitus also requires regulation of activities.  In that regard, the Board notes that the recent VA treatment records, e.g., February and May 2010, reflect that he walks two miles a day for exercise and that VA clinicians have recommended additional pool exercise, and the Veteran testified at the Board hearing that he was provided with a bicycle by VA for exercising but was told to stay out of the sun.  See transcript at 19.  The VA treatment records also reflect that the Veteran has been followed by endocrinology for his diabetes mellitus approximately once every two or three months, which is consistent with his Board hearing testimony, see transcript at 4, and that he has not had any hospitalizations during the period on appeal.  The Board also acknowledges the Veteran's testimony regarding experiencing hypoglycemic episodes.

The Veteran was provided with VA examinations relating to his claim in February 2009, and more recently, in October 2010.  The more recent October 2010 VA examination report reflects, among other things, that the Veteran's activities were restricted or regulated due to his diabetes, that he suffers from hypoglycemic episodes, and that he is followed by his diabetic care provider two or three times a month, as opposed to once every two or three months.  The Board notes, however, it is not clear whether the frequency of diabetic care provider visits noted by the October 2010 VA examiner is a typographical error in light of the fact that the VA treatment records dated through December 2010 reflect that he was being followed once every two or three months.  Also, the Board acknowledges that the Veteran testified at the Board hearing that he was no longer able to walk two miles a day due to falling.  

In light of all of the above, the Board finds that a remand is necessary to obtain all of the Veteran's more recent VA treatment records dated since December 2010 before a decision can be made on the Veteran's claim, particularly in light of the Veteran's asserted regulation of activities, as well as the notation in the most recent VA examination report that he visits his diabetic care provider two to three times per month.

In addition, the Board acknowledges that the Veteran asserts that he is unable to work due, in part, to his diabetes mellitus, and that he has reported that he is in receipt of disability income from the Social Security Administration (SSA) relating to his diabetes mellitus.  See Statement, May 2009; Board Hearing Transcript at 11-12.  In that regard, the Board acknowledges that back in January or February 2008, the RO requested copies of the Veteran's records from SSA and associated them with the claims file, which records did not include any SSA decision or indicate any favorable decision had been entered.  Subsequently, however, the Veteran reported that he was awarded SSA disability effective in February 2008.  See Statement, February 2009.  Based thereon, the Board finds that a remand is also necessary to obtain any outstanding SSA records and associate them with the claims file.

Peripheral Neuropathy

The Veteran's peripheral neuropathy of the lower left and right extremities are currently assigned 10 percent disability ratings (each, plus a bilateral factor) under Diagnostic Code 8720, effective August 8, 2007.  See 38 C.F.R. § 4.124a (2011).  The Veteran seeks increased ratings.  See Claim, January 2009.

The Veteran was provided with a VA examination relating to his claim most recently in September 2010.  Subsequently, the Veteran reported to the RO in May 2011 (see Form 119) that his symptoms had worsened.  In that regard, the Board acknowledges that the September 2010 VA examination report reflects that while right and left lower extremity sensation to vibration, pinprick, and light touch were absent, the Veteran reported that he was still able to drive, whereas at the Board hearing, he reported that others were driving him around often.  See Transcript at 8.  In light of the above, the Board finds that a remand is necessary to provide the Veteran with a new VA examination to address the current severity of his service-connected peripheral neuropathy of the lower extremities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

TDIU

The Veteran also asserts that he is unable to work due to his service-connected diabetes mellitus and peripheral neuropathy of the lower extremities.  Thus, the issue of entitlement to a total disability rating due to individual unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The September 2010 VA examination report reflects that the Veteran reported that he was a heavy equipment operator for about 20 years until 2007 because it was becoming difficult for him to operate a truck hoe, dump truck, and other heavy equipment.  Also, as noted above, the Veteran reports that he receives SSA disability on account of his diabetes and peripheral neuropathy.  

A remand is also necessary so that the Veteran may be afforded a VA examination to address whether the Veteran is unable to follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16 (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dated from December 2010 to present and associate them with the claims file.

2.  Obtain copies of the Veteran's records from the Social Security Administration (SSA) and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

3.  After all of the above development has been completed, schedule the Veteran for a new VA examination with an appropriate physician to determine the current severity of his service-connected:

(a)  diabetes mellitus;
(b)  peripheral neuropathy of the upper and lower extremities; and 
(c) cataracts.  

Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  

With regard to the Veteran's diabetes mellitus, the examination report should specifically state the degree of disability present, to include whether the Veteran's diabetes mellitus (a) requires regulation of activities, i.e., avoidance of strenuous occupational and recreational activities (and if such avoidance is unnecessary solely because of other health problems, please note this fact) (b) involves episodes of ketoacidosis or hypoglycemic reactions, and if so, the number of hospitalizations per year, (c) requires visits to a diabetic care provider either weekly or twice per month, and/or (d) involves progressive loss of weight and strength.

4.  After all of the above development has been completed, schedule the Veteran for an appropriate VA compensation examination to determine the effect of his service-connected disabilities, to include his diabetes, peripheral neuropathy, and cataracts on his employability.  The Veteran's claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  Any tests deemed necessary should be performed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

Based on examination findings and other evidence contained in the claims file, the examiner(s) is/are asked to comment on whether it is at least as likely as not the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, to include his service-connected diabetes, peripheral neuropathy, and cataracts.  In making this determination, the examiner(s) must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone).

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Please note that if the Veteran is found to have some degree of unemployability due to nonservice-connected disabilities, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities.

5.  Then, readjudicate the Veteran's claims.  If his claims remain denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


